DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on April 22, 2022.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues that the additional elements in the claims integrate the alleged exception into a practical application of configuring an e-commerce platform.  In support of this argument, Applicant begins by asserting that independent claim 1 does not fall within any of the enumerated subgroupings of “Certain methods of organizing human activity.”  Examiner explains in the 101 rejection for claim 1 how Examiner views claim 1 to recite at least some of those subgroupings:  “Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:  - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to setting up an order for a product; - managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between orderer and orderee, which may be people.”
Applicant argues that the API calls of the claims are not simply mere instructions to apply a judicial exception in terms of generic computing system components.  Applicant continues that the way in way API calls are made improve a technical field by cutting down on how many expensive and time-consuming API calls that the e-commerce platform makes.  Examiner disagrees.  In order to use the technological improvement consideration to render patent-eligibility under Step 2A, Prong 2, and/or Step 2B of USPTO 101 analysis, there must be at least some meaningful contribution to the improvement from additional elements beyond the abstract idea.  While the API calls are indeed additional elements, the API calls themselves appear to be typical API calls.  The reduction in API calls that is called an improvement here comes not from an improved API call, but from the abstract idea, which uses its step-by-step approach to reduce the number of API calls needed.  This is comparable to using a generic computer processor to perform an abstract idea in the form of a business process that reduces waste; the computer processor does not meaningfully contribute to any improvement and thus does not render patent-eligibility (without more).
Applicant next references the “automatically predicting a destination address,” and argues that this is an example of a feature that cannot be reasonably performed by a human.  In response, predicting a destination address for a prospective order based on information representing a historical address or a location of electronic activity can be reasonably performed by a human.  For example, a human could look up a past address for a customer in a table, and use that as the predicted address.  Simply putting the word “automatically” with the function does not change the result of the analysis, because this may amount to simply performing the step on a computer.  Merely performing abstract-idea steps on a generic computing system, without more, does not render patent-eligibility under 101 guidance.
Again, Examiner acknowledges that the abstract idea steps may reduce the number of API calls needed, but this is not a technical improvement in the API calls themselves (the API calls appear to encompass typical API calls), but rather flows from the abstract idea steps that determine what API calls to make.
Therefore, Examiner does not find Applicant’s arguments to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-16 and 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 21, Claim(s) 1 and 21 recite(s):
- receiving the prospective order;
- identifying a product and a destination from the prospective order;
- retrieving a plurality of delivery profiles, each delivery profile comprising: (i) an inventory location of the product, (ii) a delivery zone where the product can be shipped from the inventory location, and (iii) one or more fulfillment options, the one or more fulfillment options comprising one or more shipping rates to ship the product from the inventory location to the delivery zone;
- predicting a destination address for the prospective order, based on at least one of historical purchase addresses or a location of electronic activity of a computing device associated with a customer;
- for each delivery profile among the plurality of delivery profiles, determining whether the predicted destination address is in the delivery zone where the product can be shipped from the inventory location;
- for each delivery profile, only if it is determined that the predicted destination address is in the delivery zone, receiving inventory information in response to an inventory information request regarding inventory locations having available inventory of the product;
- determining, based on the inventory information, that a first inventory location associated with a first delivery profile of the plurality of delivery profiles does not have available inventory of the product;
- responsive to determining that the first inventory location does not have available inventory of the product, requesting:  (1) shipping information corresponding to shipping from the inventory locations; (2) the delivery zones; and (3) and the fulfillment options; for a remaining portion of the plurality of delivery profiles other than the first delivery profile, by requesting shipping information from shipping providers corresponding to fewer than all of the remaining portion of the plurality of delivery profiles other than the first delivery profile;
- responsive to requesting the shipping information, outputting a plurality of recommended fulfillment options to a customer.
- determining the option from the one or more fulfillment options based upon a priority basis.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to setting up an order for a product;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between orderer and orderee, which may be people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer-implemented; system; e-commerce platform; automatically; record; database; electronic activity; computing device; API calls to request information; outputting via transmitting; processor; memory; presentation on a computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-16 and 22-36, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- database (claims 2, 16, 22, and 36);
- computing device (claims 12 and 32);
- API call external (claims 16 and 36).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely further specifies the shipping rate.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-16 and 21-36 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 17-20 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 17 and 37, Claim(s) 17 and 37 recite(s):
- receiving the prospective order;
- identifying the prospective order to deliver one or more products to a destination;
- retrieving delivery profiles, each delivery profile comprising: (i) one or more inventory locations of the one or more products, (ii) one or more delivery zones where the one or more products can be shipped from the one or more inventory locations, and (iii) one or more fulfillment options, the one or more fulfillment options comprising one or more shipping rates to ship the one or more products from the one or more inventory locations to the one or more delivery zones;
- predicting a destination address for the prospective order, based on at least one of historical purchase addresses or a location of electronic activity of a computing device associated with a customer;
- for each delivery profile among the plurality of delivery profiles, determining whether the predicted destination address is in the delivery zone where the product can be shipped from the inventory location;
- for each delivery profile among the plurality of delivery profiles, only if it is determined that the predicted destination address is in the delivery zone, receiving inventory information in response to an inventory information request regarding inventory locations having available inventory of the product;
- determining, based on the inventory information, that a first inventory location associated with a first delivery profile of the delivery profiles does not have available inventory of the one or more products;
- responsive to determining that the first inventory location does not have available inventory of the one or more products, determining a plurality of shipping information requests to be requested based on the one or more inventory locations, the one or more delivery zones, the one or more fulfillment options of a remaining portion of the delivery profiles, and the destination;
- requesting shipping information via the plurality of shipping information requests, wherein the plurality of shipping information requests comprise at least one shipping information request, by requesting shipping information from shipping providers corresponding to fewer than all of the remaining portion of the plurality of delivery profiles other than the first delivery profile;
- receiving shipping information in response to the plurality of shipping information requests;
- responsive to requesting the shipping information, outputting a plurality of recommended fulfillment options to a customer.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to setting up an order for a product;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between orderer and orderee, which may be people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- API call external; system; e-commerce platform; automatically; record; database; electronic activity; computing device; API calls to request information; processor; memory; outputting via transmitting; presentation on a computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 18-20 and 38-40, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- device (claims 20 and 40).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 18 merely adds detail to when the shipping information requests are made.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 17-20 and 37-40 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Bellora, US 20150154687 A1 (reseller sales force);
b.  Field-Darraugh, US 20150052019 A1 (system and method for multiple weighted factor routing schemes in heterogeneous fulfillment networks serving multiple clients with distinct routing policies);
c.  Hosoda, US 20140172494 A1 (multi-base inventory deployment computation device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628